Citation Nr: 1523913	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  15-03 581A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at Central Valley Medical Center on September 23, 2011.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The appellant has a period of unverified service from February 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in November 2011 by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that it has received a temporary or duplicate paper claims file in this case.  It does not appear from review of both the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims systems that any additional electronic records exist at this time. 

Regrettably, the Board is unable, at this time, to make a decision in this case, critical information is missing from the paper claims file presently before the Board.  First, notably missing is any information regarding whether the appellant in this case is a "veteran" for purposes of VA compensation payment; that is to say, there is no information in the claims file regarding the appellant's dates of service and character of discharge that service.  There is additionally no formal information in the claims file regarding whether the appellant is currently service-connected for any disabilities.  Moreover, the claims file does not include the appellant's October 2011 claim for reimbursement of medical expenses incurred for the non-VA medical care he received at Central Valley Medical Center in Nephi, Utah on September 23, 2011, or the November 2011 decision letter that initially notified the appellant of the denial of the claim.  

Additionally, there is no information of record (other notations included in a December 2012 decision letter continuing the denial of the claim and a December 2014 statement of the case) reflecting whether the appellant was enrolled in the VA health care system and had received medical service under authority of 38 U.S.C. chapter 17 within the 24 month period preceding the furnishing of the September 2011 treatment, a requirement for reimbursement under 38 U.S.C. § 1725.  In this regard, the appellant asserts that he contacted a VA Medical Center (VAMC) prior to the date of his unauthorized private medical treatment.  However, no information regarding his VA medical care or documentation of his contact with the VA medical system has been associated with the claims file. 

As the pertinent evidence has not been included in the claims file, the claim must be remanded so that this evidence can be associated with the appellate record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all outstanding documentation with respect to the appellant's claim for reimbursement for non-VA medical care on September 23, 2011, to specifically include but not limited to the following documents:

(A)  The appellant's initial claim for reimbursement, received in October 2011 and all supporting documents.

(B)  The November 2011 letter of denial of the claim.

(C)  Any service documentation regarding the appellant's period of military service and the character of discharge from such service.

(D)  Any documentation regarding the appellant's service-connected disability status.

(E)  Any documentation regarding whether the appellant was enrolled in the VA health care system and had received medical service within the 24 months preceding the September 23, 2011, non-VA medical treatment

(F) Any documentation of the appellant's contact with the VAMC in 2011, to include documentation of any scheduled medical appointments or telephone contact between the appellant and the VAMC.   

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the appellant should be notified.

2.  Undertake any other development deemed warranted.

3.  Then, readjudicate the claim for reimbursement of medical expenses incurred on September 23, 2011.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the Agency of Original Jurisdiction.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

